Citation Nr: 1418591	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  08-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of scaphoid fracture, right wrist.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is in the Veteran's Virtual VA file. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's February 2014 hearing, he indicated that he had to retire due to his inability to complete tasks because of his service-connected wrist disability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks an increased rating for his service-connected residuals of scaphoid fracture, right wrist.  It should be noted that while the Veteran is also service-connected for carpal tunnel syndrome secondary to his residuals of scaphoid fracture, right wrist, that issue is not currently on appeal.  

The Veteran and his wife contend that his symptoms have worsened in severity over the years.  They submitted lay statements in December 2008 describing the types of symptoms he experienced on a daily basis.  At his February 2014 hearing, the Veteran testified that his right wrist disability had worsened since his statements made in 2008.  He stated that he could no longer twist open items such as jars or bottle tops, and he had to carry most items in his left hand, and that he could no longer use tools or handwrite items such as checks.  The Veteran also stated that he had to quit his job as a civil servant because he was unable to type or lift automotive parts as required for the job.  

The last VA compensation examination of the Veteran's residuals of a scaphoid fracture to the right wrist was conducted in February 2007.  A Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given that nearly seven years have passed since the last VA compensation examination and the Veteran testified that his disability has been worsening since 2008, the Veteran should be afforded another examination to assess the current nature and severity of his service-connected disability.

Also, the Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter and he should be requested to complete a claim form. 

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter on the issue of entitlement to a TDIU. 

Request that the Veteran complete and return a TDIU claim form so information can be obtained concerning his work background, education and training.

2.  Schedule the Veteran for a VA examination to assess the current severity of his residuals of scaphoid fracture, right wrist and with respect to TDIU.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated tests and studies should be performed and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to assess the severity of the Veteran's service-connected residuals of scaphoid fracture, right wrist, which should include a discussion about the ranges of motion of the right wrist, including whether any ankylosis is present and, if so, the degree thereof.  All limitation of function must be identified.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also provide information concerning the functional impairment that is due solely to the service-connected right wrist residuals of scaphoid fracture and right wrist carpal tunnel syndrome.  

3.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims and adjudicate TDIU.  If either benefit sought on appeal remains denied, bearing in mind that the TDIU claim is considered to be on appeal currently, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



